Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicant’s Remark and amendments filed on 11/05/2020 regarding to the application 15/186,569 filed on 06/20/2016.
Claims 1, 5, 8, 12, 15, and 19 will be amended. Claims 2, 6, 9, 13, 16, and 20-21 were previously canceled. Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19, and 22-24 are currently pending for consideration.

Response to Amendment and Remark
The applicant’s amendments and remarks have been fully and carefully considered, with Examiner’s response set forth below.
Applicant remarks that “Claims Rejections – Obviousness - 35 U.S.C. § 103“ with “… A. Claim 1… A first reason Zhong, Rees, and Broussard, alone or in combination, do not render claim 1 obvious is that Broussard does not teach or suggest the claim 1 limitation of ‘creating ... a unique version of the document for the particular user by causing one or more portions of content in the document to be invisible based on the user concealment attributes associated with the particular user, wherein the unique version of the document comprises uninterrupted content’ (emphasis added)… ”.
Applicant's arguments with respect to amended independent claims 1, 8 and 15 have been fully considered, however, because the amendments to the claims changed the scope, the following new ground of rejection is presented.
Applicant remarks that “Claim 22” with “… The asserted combination does not teach or suggest the claim 22 limitation of ‘wherein invisible content in the document removed content in the document that does not appear to exist within the document’ (emphasis added)’… ”.
Applicant's arguments with respect to claims 22, and 23-24 have been fully considered, however, because the amendments to the amended independent claims 1, 8, and 15 changed the scope, the following new ground of rejection is presented.
Applicant remarks that “B. Applicant respectfully asserts that Ghassabian does not cure the foregoing deficiencies of Zhong, Issa, and Broussard as Ghassabian does not teach or suggest the following claim 1 limitations ‘creating ... a unique version of the document for the particular user by causing one or more portions of content in the document to be invisible based on the user concealment attributes associated with the particular user, wherein the unique version of the document comprises uninterrupted content’ (emphasis added)’… ”.
Applicant's arguments with respect to dependent claims 3 and 7 (10 and 14, and 17) have been fully considered, however, because the amendments to the amended independent claims 1, 8, and 15 have changed the scope, the following new ground of rejection is presented.
Applicant remarks that “C… Dependent claim 5 (12, and 19)… Applicant respectfully asserts that Zhong, Rees, Broussard, and Campbell, alone or in combination, do not teach or suggest claim 5 as amended… ’the content included in the first one of the one or more rows is immediately adjacent to other content in the unique version of the document thereby providing uninterrupted content’ and ‘the content included in the first one of the one or more columns is immediately adjacent to other content in the unique version of the document thereby providing uninterrupted content’ (emphasis added)… Dependent claim 5 (12, and 19) ultimately depends from independent claim 1 (8, and 15) which Applicant respectfully asserts is allowable… “
Applicant's arguments with respect to dependent claims 5 (12, and 19) have been fully considered, however, because the amendments to the amended independent claims 1, 8, and 15 have changed the scope, the following new ground of rejection is presented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 8, 11, 12, 15, 18, 19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (US 8024310 B2, “Zhong”) in view of Broussard et al. (US 20070261099 A1, “Broussard“) and further in view of Boucher et al. (US 20170315979 A1, provisional filed on 04/27/2016, “Boucher”).
As to claim 1, Zhong discloses a method for concealing content in a shared document, the method comprising: 
receiving, by one or more computer processors, from a first user, a first set of user concealment attributes, wherein (Zhong discloses [col 1 ln 40-44] the information reading unit reads, from the user information holding unit, user information (i.e. user concealment attributes) of a user (user U1) (i.e. first user) who requests to provide the first document information with concealment region information).
the first set of user concealment attributes are associated with the document; (Zhong discloses [col 1 ln 35-38] the concealment region information includes... for specifying at 
receiving, by one or more computer processors, from the first user, a first set of document concealment attributes, wherein the first set of document concealment attributes are associated with the document; (Zhong discloses [col 4 ln 15-17, Col 5 ln 29-37] The control section receives, from the provider-side user (i.e. first user), a command to provide document information to start a process to read a document and read concealment region basic information including this document identifier… generates an image representing the document information to be provided by selecting the concealment identifiers in the application list which all the plural concealment regions (i.e. a set of the document concealment attributes) are concealed with the document).
identifying, by one or more computer processors, user concealment attributes, from the first set of user concealment attributes, associated with each user in the plurality of users, (Zhong discloses [col 4 ln 3-11, Col 7 ln 8-12, Col 8 ln 48-49] identifying each user profile includes a user identifier UID… information GRP indicating a group (e.g., a division in a company) (i.e. plurality of users) to which the user belongs. The setting information S of the concealment region information is configured to include information R relating to an users group (i.e. user concealment attributes) from which the concealment region by the concealment identifier MID should be concealed in FIG. 3… a certain concealment region p1 having a concealment identifier MID1 is concealed from a user U1… a certain concealment region q1 having a concealment identifier MID2 is visual to a user U2 … concealment parts for each user is changed dynamically). 
wherein the identified user concealment attributes indicate portions of content of the document that are concealed for each user in the plurality of users; and (Zhong 
However, Zhong may not explicitly disclose all the aspects of the wherein the first set of user concealment attributes specify varying levels of access to portions of content of a document owned by the first user for a plurality of users having access to the document; and 
Broussard discloses wherein the first set of user concealment attributes specify varying levels of access to portions of content of a document owned by the first user for a plurality of users having access to the document; (Broussard discloses [0104, 0123, 130] the user security attributes (i.e. user concealment attributes) inputs are utilized to provide access to the document by individuals in the organization (i.e. a plurality of users) that have a particular level of access within the organization, e.g., group, department, etc… identify any of the portions of the electronic mail message contains confidential content… sending by the author (i.e. owned by a user) with encryption algorithm/key to recipients in his/her own department within the organization).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Zhong and Broussard disclosing concealing the content of the document which are analogous art from the “same field of endeavor”, and, when Broussard’s selecting security mechanism attribute with level of access, password, encryption was combined with Zhong’s receiving/reviewing the concealment attributes associated with the document by different user, the claimed limitation on the wherein the first set of user concealment attributes specify varying levels of access to portions of content of a document owned by the first user for a plurality of users having access to the document would be obvious. The motivation to combine Zhong and Broussard is to provide a mechanism for verifying the electronic messages are in compliance with security policies efficiently. (See Broussard [0011]).
responsive to receiving a request from a particular user in a subset of users to access the document, creating, by one or more computer processors, a unique version of the document for the particular user by causing one or more portions of content in the document to be invisible based on the user concealment attributes associated with the particular user, wherein the unique version of the document comprises uninterrupted content. 
Boucher discloses responsive to receiving a request from a particular user in a subset of users to access the document, creating, by one or more computer processors, a unique version of the document for the particular user by causing one or more portions of content in the document to be invisible based on the user concealment attributes associated with the particular user, wherein the unique version of the document comprises uninterrupted content. (Boucher discloses [1044, 1129] the client unified document surface application circuit interprets a user view value, and provides a document view in response to a request with the user view value… includes a user designation, a user authorization, a user device parameter, a filter value, a sorting value, a priority value, a document role value…, and a predetermined view selection… configure the view of the unified document surface for the user in response to the user designation (e.g., a role, title, selection by the user, etc.) (i.e. user concealment attributes) and/or authorization of the user (i.e. particular user in a subset of user) e.g. hiding certain portions of the document based on the user designation)... create multiple views of a common data source with changes made to the data… on creation, a linked object appears to be a copy (i.e. unique version) of the source object. For an example table with column and row layout of a linked table appears the same as the source… by hiding or grouping columns, without impacting the view (i.e. uninterrupted content) of the source table… as a unique, separate experiences for users… show multiple views of the 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Zhong in view of Broussard and Boucher disclosing concealing the content of the document which are analogous art from the “same field of endeavor”, and, when Boucher’s multiple views of the same data based on the user role/authority was combined with Zhong in view of Broussard’s receiving/reviewing the concealment attributes associated with the document by different user, the claimed limitation on the responsive to receiving a request from a particular user in a subset of users to access the document, creating, by one or more computer processors, a unique version of the document for the particular user by causing one or more portions of content in the document to be invisible based on the user concealment attributes associated with the particular user, wherein the unique version of the document comprises uninterrupted content would be obvious. The motivation to combine Zhong in view of Broussard and Boucher is to provide a system for operating a unified document workspace with multiple views on the same data source efficiently. (See Boucher [0003-0004]).
As to claim 4, Zhong in view of Broussard and in view of Boucher discloses the method of claim 1, further comprising: wherein a type of document for the document is selected from the group consisting of a text file, a spreadsheet file, a set of spreadsheet files, a presentation file, a database file, and a project management file. (Broussard discloses [0071] identifying items of information that contain confidential information… for various types of items of information for document files, such as Microsoft Word.TM. documents (i.e. text file), Adobe Acrobat.TM. documents… files, Microsoft Excel.TM. (i.e. spreadsheet) files).
As to claim 5, Zhong in view of Broussard and Boucher discloses the method of claim 1, 
wherein the document includes a spread sheet having two or more rows and two or more columns, the one or more portions of content in the document removed from view is either content in a row or a column of the spreadsheet, and (Boucher discloses [0403, 0138] providing a first table (i.e. spread sheet) object, the first table object comprising at least one column (i.e. two or more columns) and a plurality of row (i.e. two or more rows) values corresponding to the at least one column…The data element comprises a first table having source information and a second table having linked information to the source information, wherein the user table selection value comprises a deletion (i.e. removed) of a column on the second table, and wherein the data management circuit does not delete a corresponding column on the first table).
in the unique version of the document, the spread sheet includes content in one or more rows and one or more columns that are not removed from view based on the user concealment attributes associated with the particular user, further comprising: (Boucher discloses [1044, 1129, 0138] configure the view of the unified document surface for the user in response to the user designation (e.g., a role, title, selection by the user, etc.) and authorization of the user, e.g. hiding certain portions of the document based on the user designation)... create multiple views of a common data source with changes made to the data… on creation, a linked object appears to be a copy (i.e. unique version) of the source object… as a unique, separate experiences for users based on the user role/authority… The data element comprises a first table (i.e. spread sheet) having source information and a second table having linked information to the source information… and wherein the data management circuit does not delete (i.e. not removed) a corresponding column on the first table).
displaying in the unique version of the document: (Zhong discloses [col 4 ln 13-27, col 6 ln 16-17] for an authenticated user to a list, the control section provides document 
content included in a first one of the one or more rows that are not removed from view in a row that is different than the row in which the content appeared in the document; andPage 3 of 20Docket No. CN920160047US1 
the content included in the first one of the one or more columns is immediately adjacent to other content in the unique version of the document thereby providing uninterrupted content; or (Boucher discloses [0138, 1044, 1129] The data element comprises a first table having source information (i.e. content) and a second table having linked information (i.e. content) to the source information, wherein the user table selection value comprises a deletion of a colunm/row on the second table, and wherein the data management circuit does not delete (i.e. not removed) a corresponding column/row on the first table… create multiple views of a common data source with changes made to the data… on creation, a linked object appears to be a copy (i.e. unique version) of the source object. For an example table with column and row (i.e. immediately adjacent each other) layout of a linked table appears the same as the source… by hiding or grouping columns, without impacting the view (i.e. uninterrupted content) of the source table… as a unique, separate experiences for users based on the user role/authority).Application No. 15/186,569
displaying content included in a first one of the one or more columns that are not removed from view in a different column than the column in which the content appeared in the document; and 
the content included in the first one of the one or more columns is immediately adjacent to other content in the unique version of the document thereby providing uninterrupted content. (Boucher discloses [0138, 1044, 1129] The data element comprises a first table having source information (i.e. content) and a second table having linked information (i.e. content) to the source information, wherein the user table selection value comprises a deletion of a colunm/row on the second table, and wherein the data management circuit does not delete (i.e. not removed) a corresponding column/row on the first table… create multiple views of a common data source with changes made to the data… on creation, a linked object appears to be a copy (i.e. unique version) of the source object. For an example table with column and row (i.e. immediately adjacent each other) layout of a linked table appears the same as the source… by hiding or grouping columns, without impacting the view (i.e. uninterrupted content) of the source table… as a unique, separate experiences for users based on the user role/authority).Application No. 15/186,569
As to claim 22, Zhong in view of Broussard and in view of Boucher discloses the method of claim 1, wherein invisible content in the document removed from view is content in the document that does not appear to exist within the document. (Boucher discloses [1129] an example table with column and row (i.e. immediately adjacent each other) layout of a linked table appears the same as the source with data… by hiding columns (i.e. removed from view), without impacting the view (i.e. not appear to exist) of the source table… as a unique, separate experiences for users based on the user role/authority).
Regarding claims 8 and 15, 11 and 18, 12 and 19, and 23 and 24, these claims recite the computer program product/system performed by the method of claims 1, 4, 5, and 22 respectively; therefore, the same rationale of rejection is applicable.

Claims 3, 7, 10, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Broussard and Boucher and in view of Ghassabian (US 20170068448 A1 which is PCT filed on 02/26/2015, “Ghassabian”).
As to claim 3, Zhong in view of Broussard and Boucher discloses the method of claim 1, further comprising: 
However, Zhong in view of Broussard and Boucher may not explicitly disclose all the aspects of the receiving, by one or more computer processors, an input from a third user, wherein the input includes a request to update the document; 
retrieving, by one or more computer processors, the document from a repository; 
determining, by one or more computer processors, whether the third user is included in the first set of user concealment attributes associated with the document; and
responsive to determining that the third user is included in the first set of user concealment attributes associated with the document, updating, by one or more computer processors, the document with the requested update from the third user, wherein the requested update complies with the identified user concealment attributes for the third user and the first set of document concealment attributes associated with the document. 
Ghassabian discloses receiving, by one or more computer processors, an input from a third user, wherein the input includes a request to update the document; (Ghassabian discloses [0119] an authorized user/controller of the content and mask from the shared group of person receives and authorizes the receiver (i.e. a third user) of the content to manipulated/removed/relocated (i.e. update) the received masked document).
Ghassabian discloses retrieving, by one or more computer processors, the document from a repository; (Ghassabian discloses [0154] the system sends and enables the number of users to retrieve the edited content from a database).
Ghassabian discloses determining, by one or more computer processors, whether the third user is included in the first set of user concealment attributes associated with the document; and (Ghassabian discloses [0119] an authorized receiver (i.e. third user) may 
Ghassabian discloses responsive to determining that the third user is included in the first set of user concealment attributes associated with the document, updating, by one or more computer processors, the document with the requested update from the third user, wherein the requested update complies with the identified user concealment attributes for the third user and the first set of document concealment attributes associated with the document. (Ghassabian discloses [0119] when a user (e.g. the owner of a mask)… shares document with a person or a group of people, mask may be manipulated/removed/relocated (i.e. update) by an authorized receiver (i.e. identified third user with concealment attributes) of the content to do (i.e. requested update) so… without any condition).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Zhong in view of Broussard and Boucher and Ghassabian disclosing concealing the content of the document which are analogous art from the “same field of endeavor”, and, when Ghassabian’s updating the concealed document from the third user was combined with Zhong in view of Broussard and Boucher’s receiving/reviewing the concealment attributes associated with the document by different user, the claimed limitation on the receiving, by one or more computer processors, an input from a third user, wherein the input includes a request to update the document; 
retrieving, by one or more computer processors, the document from a repository; 
determining, by one or more computer processors, whether the third user is included in the first set of user concealment attributes associated with the document; and 
responsive to determining that the third user is included in the first set of user concealment attributes associated with the document, updating, by one or more computer processors, the document with the requested update from the third user, 
wherein the requested update complies with the identified user concealment attributes for the third user and the first set of document concealment attributes associated with the document would be obvious. The motivation to combine Zhong in view of Broussard and Boucher and Ghassabian is to provide a data entry method on the mobile environments intuitive, accurate, fast, and easy to use. (See Ghassabian [0006]).
As to claim 7, Zhong in view of Broussard and Boucher discloses the method of claim 1, further comprising: 
However, Zhong in view of Broussard and Boucher may not explicitly disclose all the aspects of the wherein the first set of user concealment attributes is selected from the group consisting of whether the user is an owner of the document, whether the user is a delegate of the owner of the document, and whether the user has an authorization to view portions of the document or view the entire document. 
Ghassabian discloses wherein the first set of user concealment attributes is selected from the group consisting of whether the user is an owner of the document, whether the user is a delegate of the owner of the document, and whether the user has an authorization to view portions of the document or view the entire document. (Ghassabian discloses [0382] a mask covering content may be defined by default as being moveable for a laps of time by an owner of the mask/content. [0172] the message/content sent encrypted such that to be decrypted by an authorized user provided by the owner/administrator (i.e. delegate) of the group. [0119] when a user (e.g. the owner of a mask) provides/puts a mask on an artwork and shares it with a person or a group of people, mask may preferably not be manipulated/removed/relocated by an authorized receiver to view portions or all content).
wherein the first set of user concealment attributes is selected from the group consisting of whether the user is an owner of the document, whether the user is a delegate of the owner of the document, and whether the user has an authorization to view portions of the document or view the entire document would be obvious. The motivation to combine Zhong in view of Broussard and Boucher and Ghassabian is to provide a data entry method on the mobile environments intuitive, accurate, fast, and easy to use. (See Ghassabian [0006]).
Regarding claims 10 and 17, and 14 these claims recite the computer program product/system performed by the method of claims 3, and 7, respectively; therefore, the same rationale of rejection is applicable.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396.  The examiner can normally be reached on M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENQ-KANG CHU/Examiner, Art Unit 2176